DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Comment(s)/Argument(s)” first paragraph, with respect to claims 1 and 5-15 have been fully considered and are persuasive.  The objection of claims 1 and 5-15 has been withdrawn. 
Applicant’s arguments, see section titled “Comment(s)/Argument(s)” second paragraph, with respect to claims 1 and 15 have been fully considered and are persuasive.  The rejection of claims 1 and 15 has been withdrawn. 
Applicant's arguments, see section titled “Comment(s)/Argument(s)” third paragraph, with respect to claim 5 have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn. 
Applicant’s arguments, see section titled “Comment(s)/Argument(s)” fourth paragraph, with respect to claim 10 have been fully considered and are persuasive.  The rejection of claim 10 has been withdrawn. 
Applicant’s arguments, see section titled “Comment(s)/Argument(s)” fifth paragraph, with respect to claim 11 have been fully considered and are persuasive.  The rejection of claim 11 has been withdrawn. 
Applicant’s arguments, see section titled “Comment(s)/Argument(s)” sixth paragraph, with respect to claim 13 have been fully considered and are persuasive.  The rejection of claim 13 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10, claim 10 now recites “exceeding a threshold”. Applicant does not provide support for this amendment within the specification nor has the Examiner found support for this amendment within the specification. 

Allowable Subject Matter
Claim(s) 1, 5-9 and 11-15 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  “estimating at least one access network node channel within said unlicensed band between at least one access node operable to transmit in said unlicensed band and said multiple antenna network node, by estimating an aggregated channel value of a plurality of received access node channels; estimating a plurality of user equipment channels within said unlicensed band between a plurality of user equipments and said multiple antenna network node; determining a degree of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476